DETAILED ACTIONS
Acknowledgements
This office action is in response to the claims filed April 17, 2022. 
Claims 1-2 are pending. 
Claim 2 is withdrawn below.  

Restrictions
Applicant’s election without traverse of Group I (claim 1) in the reply filed on July 6, 2022 (“Restriction Response”) is acknowledged.
Accordingly, claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the Restriction Response. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, claim 1 is directed to a system. Therefore, this claim fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claim 1 recite series of functions for issuing and managing asset tokens representing value, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as commercial or legal interactions. 
 
The limitations that set forth the abstract idea are:
(i) create and manage one or more Wallets of Digital Asset Tokens for a system Operator and a plurality of clients; 
(ii) execute electronic currency payment Transactions […]
(iii) manage information about a Value Bank backing the Digital Asset Tokens; and 
[…] (i) receive, in real-time, value information from the management module concerning the Value Bank, wherein the value information comprises the difference between a Cost Basis of a plurality of Ground Leases held in the Value Bank and a Combined Property Value of real estate assets related to the Ground Leases held in the Value Bank; 
(ii) incorporate an Oracle to receive, in real-time, real-world data inputs necessary to assess compliance with relevant legal and tax regimes and, through precoded software protocols, determine whether a given Transaction meets legal and tax compliance conditions such that it may be executed by a Smart Contract; and 
(iii) perform centralized generation and controlled issuance of the Digital Asset Tokens into circulation, 
[…] , and wherein a real-time value of the Digital Asset Tokens is based on the real-time value information from the management module.

The examiner notes that the noted above limitations can be implemented mentally or manually using a pen/paper (e.g. without requiring a machine). 

The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
(b) a computer processor, 
transferring Digital Asset Tokens between one or more Wallets of the system Operator and/or a plurality of clients and recording information about the executed Transactions in a distributed ledger of a private Blockchain-based settlement network; 
wherein the generation of all of the Digital Asset Tokens is performed in a single Block by creating this Block in a Blockchain using a mining operation that generates a fixed number of Digital Asset Tokens

The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.
The computer processor is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of transferring digital assets between digital wallets, performing mathematical calculations and recording transactions in a digital blockchain. 

Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1 recites “A computer-based system……comprising: “a management module” and “an issuance center.” Applicants have not been their own lexicographer and have not set forth a definition for the term “module.”  Because Applicants have not set forth a definition for the term “module” and “issuance center,” the terms “module” “issuance center” must be interpreted under the broadest reasonable interpretation.  Under the broadest reasonable interpretation, the term “module” can refer to computer software and data. The term “issuance center” is also interpreted to be can refer to computer software and data because its being executed by the computer processor in the claim.   Software and data do not contain patentable structure when not expressly embodied on a non-transitory computer readable medium. Because the terminal of claim 1 comprises only modules, because the term "module" and “center” can be interpreted as software and data under the broadest reasonable interpretation and because disembodied software and data do not contain patentable structure, the system, as recited by claim 1 contains no patentable structure. Because the “system” is an apparatus without structure, the “system" is not statutory subject matter as defined by 35 U.S.C. § 101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “relevant legal and tax regimes” in claim 1 is a relative term which renders the claim indefinite. The term “relevant legal and tax regimes” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.

Claim 1 recites “incorporate an oracle” which renders the claim indefinite. Its unclear to a person of ordinary skill in the art to understand what an oracle is and how it could be incorporated as claimed. Appropriate correction is required.

Claim 1 recites the term “this block” which renders the claim indefinite. The term lacks sufficient antecedent basis in the claim. Appropriate correction is required.
Claim 1 recites the phrase “…. inputs necessarily to assess…” which renders the claim indefinite. Its unclear to a person of ordinary skill in the art to determine what inputs are necessarily and which are not (e.g. what’s the criteria for being necessarily?) Appropriate correction is required.

The term “relevant legal and tax regimes” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892). 
Ramadoss et al (US 20200042989 A1): 
Systems and methods are disclosed to tokenize an asset by: documenting a value for the asset by a promoter of the asset, generating a plurality of cryptocurrency coins/tokens corresponding to the value of the asset; embedding in the cryptocurrency coins/tokens a smart contract one or more investment terms including asset description, payment and timing; obtaining subscriptions and payments for the asset from a crowd; holding subscription payments from the crowd in escrow until a predefined condition is met; and releasing the coins/tokens to the promoter and recording ownership interest from the crowd.

US 20170213289 Al
An apparatus, computer-readable medium, and computer implemented
method for creating collateralized portfolios. A portfolio is a collection of income-producing assets. These income-producing assets are a derivative of primary sources such as real property. A portfolio is generated through transactions that exchange estimated asset value for liquid instruments in the portfolio. Asset valuation is determined through known pricing functions. Transaction elasticity is
provided by liquid instruments (reserve funds and portfolio owned shares) held in reserve in the portfolio's reservoir which provides a market smoothing function to gracefully adapt to changes in asset demand and risk. Each portfolio's reservoir is collectively owned by the shareholders; continuously replenishing itself with income generated by assets in the portfolio. Shares can be represented by digital tokens, traded as digital currency such as cryptocurrency, and monetized with the convenience of cash through a network of exchanges and payment gateways. 


US 2008/0183611 Al
A method of computing a real estate derivative index value
includes: selecting asking rent data; selecting lease rent data;
and combining the selected asking rent data and the selected
lease rent data to form the index value. The method may
further include further combining the combined data with a
value representative of general market conditions; forming a
composite index of data from plural markets; 
The method may further include trading based on the index by
deriving a trade value from the index value, and executing a
trade based on the derived trade value. The method may be
carried as instructions on a machine-readable medium and
may be carried out using a computer for part or all of the
method.

US 20200005410 Al
A computerized method is disclosed for recording information
associated with a commercial real estate asset that
would facilitate legal review for future transactions. The
method includes providing a legal data record template for
receiving information related to the commercial real estate
asset, storing the legal data record information in a database,
setting access rules for accessing the legal data record
information, creating a blockchain record of legal information
that contains the legal data record infom1ation from the
database, adding the blockchain record of legal information
to a blockchain for the commercial real estate asset, and
maintaining the blockchain for the commercial real estate
asset. Using blockchain technology facilitates the creation of
a network of users that are inter-connected with access to the
blockchain records of legal information for any commercial real estate asset included within the users' blockchains. 


US 20120054114 A1
A method and system are provided to aggregate real estate data, apply one or more factors based on regulations associated to a real estate development or redevelopment, analyze the projected cost of the development or redevelopment of the real estate in view of the applied factor(s), and determine the economic feasibility of a development or redevelopment project. 


US 20080162224 A1
A system and related methods for the management and evaluation of real estate appraisals comprising, a method of determining a standardized score representative of the accuracy and quality of a real estate appraisal. Data from the appraisal is extracted and evaluated according to a plurality of compliance and risk based rules applicable to the type of appraisal. Each rule is given a particular weight, and an appraisal score may be calculating by summing each instance of a rule triggered multiplied by the weight assigned to that rule. Weights may be set by experts, or determined by statistical analysis.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


	
	









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf